              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:07-cr-00091-MR


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                             ORDER
                                )
                                )
CHRISTOPHER HARDY ZOUKIS,       )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on counsel’s motion for the

admission of attorney Brandon Sample as counsel pro hac vice. [Doc. 25].

Upon careful review and consideration, the Court will allow the motion.

      IT IS, THEREFORE, ORDERED that counsel’s motion [Doc. 25] is

ALLOWED, and Brandon Sample is hereby granted pro hac vice admission

to the bar of this Court, payment of the required admission fee having been

received by the Clerk of this Court.

      IT IS SO ORDERED.

                                   Signed: February 6, 2019
